NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION

                                          SUPERIOR COURT OF NEW JERSEY
                                          APPELLATE DIVISION
                                          DOCKET NO. A-4644-13T2

AMA ARMAH, SHEREE PACE and
SHAWANA BIGGS,

       Plaintiffs-Appellants,

v.

EDUCATION AFFILIATES, INC.,
EFC TRADE III, INC., JANE
CHADWICK and TIMOTHY RODGERS,

     Defendants-Respondents.
_______________________________

             Argued April 20, 2015 – Decided       August 26, 2015

             Before   Judges     Lihotz,     St.     John   and
             Rothstadt.

             On appeal from Superior Court of New Jersey,
             Law Division, Camden County, Docket No. L-
             1126-12.

             Julie   A.  LaVan   argued  the   cause  for
             appellants (LaVan Law, attorneys; Ms. LaVan,
             of counsel; Alaina A. Gregorio, on the
             brief).

             Scott   V.   Heck  argued   the cause   for
             respondents (Gordon & Rees, LLP, attorneys;
             Elizabeth F. Lorell, of counsel and on the
             brief; Mr. Heck, on the brief).

PER CURIAM

       Plaintiffs Ama Armah, Sheree Pace, and Shawana Biggs appeal

from   the   May   9,   2014   summary    judgment   dismissal    of   their

complaint    alleging   violations   of    the   Conscientious    Employees
Protection Act, N.J.S.A. 34:19-1 to -8 (CEPA) and constructive

discharge   by    defendants    Education      Affiliates,     Inc.   (EA),   EFC

Trade III, Inc. (EFC), and individual defendants Jane Chadwick

and Timothy Rodgers.           The motion judge concluded plaintiffs'

disclosures did not relate an objectively reasonable "violation

of the law or a rule or regulation promulgated pursuant to law."

He also rejected plaintiffs' claims for constructive dismissal,

repudiating the alleged conduct as "egregious" and finding no

nexus   existed    between     alleged       whistleblowing    activities     and

plaintiffs' separation from employment.

    On appeal, plaintiffs argue the judge erroneously granted

summary   judgment,    distorting    the      standard   for   establishing      a

prima facie CEPA claim, and viewed the evidence in favor of

defendants.      We disagree and affirm.

                                     I.

    We recite the facts as taken from the summary judgment

record, viewed in the light most favorable to plaintiffs, the

non-moving parties.       Davis v. Brickman Landscaping, Ltd., 219

N.J. 395, 405-06 (2014).         Although plaintiffs' claims focus on

encounters with Rodgers, the specific claims undergirding their

causes of action are individual.              Therefore, we set forth facts

separately alleged by each plaintiff.              For the sake of clarity,

we first introduce the parties and their relationships, followed




                                         2                              A-4644-13T2
by    plaintiffs'          asserted        actionable      conduct,          defendants'

evidence, and, lastly, recite the motion judge's decision.

      Plaintiffs were employed by Fortis Institute, which "is a

post-secondary network of colleges and institutes that . . .

prepare[s] students for careers in healthcare, nursing, medical,

dental, business, information technology, massage, cosmetology

and   the   skilled     trades     such     as   welding      and    HVAC."        FORTIS,

http://www.fortis.edu/our-difference/our-legacy.aspx (last viewed

August 3, 2015).            Fortis is owned and operated by EA.                           EFC

assists in the job placement for Fortis graduates.

      During plaintiffs' period of employment, Chadwick was the

Regional      Vice    President       of    Fortis      and    Rodgers        served       as

Executive Director of the Lawrenceville campus.                            Chadwick held

"operational responsibility for nine [Fortis] campuses located

in New Jersey, Pennsylvania, Tennessee, and Virginia" and is

Rodgers' direct supervisor.                As Executive Director, Rodgers was

"responsible         for     the       overall       administration               of     the

[Lawrenceville         campus],       which      includes      oversight          of     all

departments,         admissions,      academics,        financial          aid,        career

services[,] . . . and . . . the students."                    Rodgers "worked with

and supervised all three [p]laintiffs," who held administrative

positions at the Lawrenceville campus.

      Armah    was    the    Director       of   Allied    Health      Program.          She

supervised     the     health     department,        working        with    faculty      and



                                             3                                     A-4644-13T2
students.     Biggs began working as a financial aid officer on

October 11, 2010 and was responsible for assisting students with

the financial aid process.             Pace was hired as the Director of

Education, a job which included the recruitment, hiring, and

supervision of faculty, and, "as the academic leader of the

campus,"    regulation      of   the   policies    and    procedures      governing

student education and "faculty development."

                                         A.

    Armah's       hostile    work      environment       claims    are    based   on

Rodgers' implementation of a perceived illegal and/or unethical

class attendance and grade changing policy.                  The existing policy

"published in the student catalog[,] allowed students to miss

four days and anything over this meant students had to retake

the course without exception."               The proposed policy would allow

students     to   attend    general      make-up     hours    in    the    library.

Rodgers discussed the make-up class policy with Armah and told

her "to introduce it to the students and give them an effective

date."     However, in subsequent staff and director meetings, when

Armah questioned the policy, Rodgers stated he was "delaying"

its implementation.

    Armah identified two students who she believed had their

grades altered under the policy.                 She maintained the make-up

policy was




                                         4                                 A-4644-13T2
             in direct violation to Fortis' accreditation
             [requirements] . . . because make-up courses
             by definition have to be actual classes
             taught by an instructor as opposed to . . .
             Rodgers' policy, which gave busy work to be
             completed    in    the     library    without
             supervision, and simply signed off on by the
             instructor or director[,] eliminating the
             responsibility or accountability of the
             attendance advisor[,] . . . [Kathy] Sinatra.

       A related problematic practice altered Fortis' grade change

policy.      This policy, which was also recorded in the school

catalog,     "required         the   student        make     [a]   request      to     the

instructor for the grade(s) in question," and changes were to be

approved     by    the    program     director.            Armah   alleged      Rodgers,

however, used a formula which allowed a student to miss class

hours with "the understanding that if they do not satisfy the

'required    hours       per    course[,]'      .    .   .   their    grade     will    be

affected"    and    their       attendance     would       be   increased     "by     some

unexplained formula."            She suggested, "[i]n essence[,] we borrow

from   the   grade       (of    some[,]   not       all)     and   apply   it    to    the

attendance[,] then report a false number."                           Because not all

students received the verbal notification of this policy, some

were unaware their grades were changed until after the change

was actually made.             In such cases, the student's grade "did not

represent the true academic achievement or true [Grade Point

Average] the student earned."




                                          5                                     A-4644-13T2
      Among      Armah's    objections         to       these       practices       was     the

policies      were      introduced       orally,        making       them     subject        to

interpretation       and    Sinatra      was     the     only       person     supervising

whether students satisfied the hours she reported, even though

she could not interpret the attendance reports she generated.

When Armah raised these concerns, her access to grade recording

software on CampusVue was restricted.1

      On   May    26,    2011,   Armah     sent     a    letter       to    Fortis'       human

resources     department       reporting       Rodgers       treatment       of     her,    and

"concerns . . . [she] had with students' attendance, . . .

students'     grade      changing,       [and]      .    .      .    with     the    overall

[employee] culture."           She also related being subjected to unfair

and   unequal      treatment,     suggesting        Rodgers         burdened        her    with

other employees' work.

      That same month, Armah suffered an anxiety attack which

required hospitalization and a brief leave of absence.                              When she

returned to work, Armah maintained the hostility and harassment

continued because she "[spoke] against . . . Rodgers' attendance

policy."      In     October     2011,    Armah     again       left       Fortis    on    sick


1    CampusVue is a web-based platform used by Fortis "as their
online gateway to academics, financial aid administration,
career placement, office applications, and more."          Campus
Management,                   http://www.campusmanagement.com/EN-
US/Products/Product%20Sheet/CampusVue_Portal_Product_Sheet.pdf
(last viewed August 3, 2015).




                                           6                                         A-4644-13T2
leave, citing her health concerns related to anxiety.                      While on

disability, she learned Fortis cancelled her insurance benefits,

which she believed was purposeful.               The benefits were reinstated

with no break in coverage.

       Armah provided Fortis with a doctor's letter stating she

would be returning to work after the new year.                       A Fortis human

resources officer understood this meant January 3, 2012, and

confirmed this understanding in a letter.                     The correspondence

also inquired whether Armah needed an accommodation upon her

return.    Armah neither responded nor returned to work.                    She was

sent a final notice at the end of January 2012, which itemized

the necessary documentation required to continue medical leave

and    maintain    her    benefits.        The     letter    concluded     with    the

statement: "If we do not receive the documentation by February

10, 2012, we will consider that you have resigned from your

position."        Armah   did    not    reply.      Fortis    considered     her    as

"resigned," effective February 13, 2012.

       Armah's    response      to     discovery    delineated       the   following

claims    of   harassment       by   Rodgers,      alleging    he:    followed     her

closely in the hallways; locked his office door when meeting

with   her;    listened    outside       the   bathroom     while    she   used    the

facilities; turned out the bathroom lights while she used the

facilities and waited "several minutes, hours, or days before he

restored the power"; prevented, interrupted, and ended her lunch



                                          7                                 A-4644-13T2
breaks; called her several times on a day off; threatened her

while she was at home ill; followed her when she left work

during   her    breaks;     delayed   or     denied   provision   of     resources

necessary      to   perform    her    duties;    delayed    approval        of    her

schedule, making her "appear incompetent and ill[-]prepared" to

others; caused her discomfort because he stared at her while

speaking with co-workers; issued work demands outside her job

description;        made hostile threats using profane language; and,

during one incident, demanded she "stop working, turn around and

look him in the eyes," said "nothing more and just stared at

[her] for a while[,] then turned around and walked away."

       Armah's final claim stated:

             While [she] was out on sick leave, . . .
             Rodgers changed [her] job description, which
             now forced [her] to perform more job duties.
             [Armah]'s   signature  was   placed  on  the
             document by someone other than [her], and
             . . . Rodgers provided [her] with this
             signed version for her to obtain approval by
             her doctor to perform these new tasks.

                                        B.

       Biggs alleged she experienced a hostile work environment

when   she   voiced    concerns      following    her   review    of    a   federal

financial aid application with a student who had not filed tax

returns,     despite    a   W-2   reflecting      approximately        $55,000     in

earned income.         Biggs alleged Rodgers pulled out federal form

1040 and completed it for the student, who signed it.                       Rodgers




                                        8                                   A-4644-13T2
instructed Biggs to "[k]eep this in the [student's] file" and

use it to submit the request for financial aid.                    As a result,

she understood the student received a $9,500 student loan.                     When

asked   how   the   student    was    able   to    obtain    the     loan,   Biggs

responded "Rodgers worked his magic."               Biggs told Rodgers she

"was not comfortable with doing [such] things" and "informed him

that he needed to sign off on the student's file himself" to

approve it because she wanted to avoid "getting in[to] trouble."

Biggs   recalled    one    other     instance     where    Rodgers    amended     a

student's tax return and signed off on the file.

       Biggs reported these events to Fortis' Regional Director of

Financial Aid (RDFA) and mentioned the issue to Pace.                   The RDFA

instructed Rodgers "to stop altering the [Free Application for

Federal Student Aid] information."              However, in her subsequent

conversation with the RDFA and Rodgers, he "engaged in a debate

. . . about . . . changing of tax information," and applicable

policies."    Biggs defended her position that "she did not feel

comfortable with changing taxes, and reiterated that she did not

wish to be held accountable if anything were to go wrong."                     The

RDFA    suggested   such      conversations       should    be     conducted    in

"Rodgers' office to 'spare him his dignity.'"                 Biggs took this

as an affront and asserted "time and time again . . . Rodgers

trie[d] to make it seem like she doesn’t know what she's doing."




                                        9                                A-4644-13T2
      Biggs also asserted Rodgers changed students grades "in the

system     so    that     students     could          meet     Satisfactory         Academic

Progress" and "remain eligible to receive financial aid."                                    In

her   deposition       she   discussed      a     failing      student     whose      grades

Rodgers apparently changed.                It was clear the information was

provided to Biggs by Armah.                  When asked specifics about the

grade change, Biggs could not recall, but suggested she believed

the change was favorable.             She also stated Fortis would benefit

because the student would receive financial aid, but again could

not remember whether the identified student actually received

tuition aid.

      Biggs related two additional student grade adjustments.                               In

one instance she identified a disabled financial aid recipient

student    who     "could    not    pass    a     class,"      and   whose      grade       was

changed from an "F" to another grade, possibly an incomplete.

The second was not identified by name, but Biggs believed the

student's grades were adjusted "because she was never in school

[so] there's no way she could have gotten a grade other than an

I[ncomplete]."           Biggs      confronted         Rodgers       about     the        grade

adjustments,       which     she     considered          illegal        and     unethical.

Thereafter,      Rodgers     "proceeded          to    treat    [her]     in    a    hostile

manner and give her excessive amounts of work."

      In    June    or    early     July,        2011,       Biggs   learned        she     was

pregnant.        She     informed    Fortis       "that       effective       immediately,



                                            10                                      A-4644-13T2
[she]   was   going    to   resign"   and    admitted   the   pregnancy    was

classified as "high-risk" because of her age.              In her complaint,

Biggs alleged she "feared if she remained in this extremely

stressful and hostile work environment that . . . Rodgers had

created . . . she would be at risk of losing her child[,] so she

had no option but to resign."              Biggs left Fortis on July 17,

2011.

    In discovery materials, Biggs identified conduct avowed to

support her claims, stating Rodgers: interrupted her lunch by

approaching to talk about work matters and assigned "excessive

amounts of work"; "st[ood] in the lounge, staring and listening

to [her] conversation" with certain coworkers; required her to

train a new director he hired; instructed his secretary to sit

with her during lunch with certain coworkers recalling Rodgers'

secretary stated she "would rather be an informant than to be

unemployed"; one time "hid[] in the next cube over listening to

[her] conversation" with the new director; constantly follow her

around the office; and "would even wait outside the restroom

when [she] made use of it, and even entered the men's bathroom

and "listened against the wall", noting "[h]e had this terrible

cough, uncontrollable cough, so whenever [she] would go into the

bathroom[,]    it     was   like   clockwork"   as   she   "could   hear   him

coughing."

                                      C.



                                      11                             A-4644-13T2
       As Director of Education, Pace objected when she was "not

consulted for [the] hiring" of Sinatra as the Director of the

Dental     Education        program       and       supervisor      of    the     Radiology

Department.          When    Pace     asked         Rodgers    to     review     Sinatra's

credentials, "he refused,                became increasingly hostile towards

her, and told her not to worry about [Sinatra]'s credentials."

Pace     maintained     Sinatra          was    "not     qualified        to    teach    and

supervise the [R]adiology [D]epartment."                           She also challenged

Rodgers' decision to include Sinatra in national conferences,

which Pace believed were limited to Deans of Education.

       Contemporaneous to these events, Pace objected when Rodgers

adopted    Sinatra's        suggestion         to   alter    the    attendance      policy,

allowing students to make up unexcused absences by attending

"make[-]up hours" held in the school library.                             Pace contended

the "attendance issue [wa]s very important," directly affecting

the school compliance with requirements set by the Accrediting

Bureau of Health Education Schools and national financial aid

regulations.     Pace did not identify the accreditation standards

she believes were impacted by the new policy.                              When examined

during depositions, Pace admitted she never witnessed Rodgers

adjusting student attendance, but "heard he may have done [so]

after [she] left."

       Pace   sent     emails       to    various       administrators,           including

Chadwick,     describing       Rodgers'         acts    of    fraud      and    harassment.



                                               12                                  A-4644-13T2
Chadwick informed Pace, after an investigation, her claims were

determined "unfounded."               When Pace suggested she would relate

her concerns to EA's Vice President, Rodgers warned her "not to

do   that,       and    that     if     [she]     did[,]       he'd       consider    it

insubordinate, and he would fire [her]."                      She recalled Rodgers

memorialized these threats in an email, which was not produced

in discovery.

      We note the record includes emails Pace sent to EA's Vice

President,       following      her    leave    of     absence    from     employment.

Statements made include a characterization of Rodgers' conduct

as   "fraud";     however,      instances       corroborating       her    allegations

included     only events she           learned from others, not those she

experienced.

      Sometime     in   January        2011,    Pace    was   hospitalized.          She

attributed her medical condition to "a lot of stress and anxiety

because of how [she] was treated" and "work[ing] long hours."

Pace returned to work, but left on medical leave because of

"[d]epression and anxiety" on February 15, 2011.                           Pace was to

return to work by March 1, 2011.                       She did not, citing "the

treatment from Fortis . . . and the harassment and nothing being

done . . . ."

      On   May    9,    2011,    Pace     was    notified        Fortis'    short-term

disability insurance carrier had cleared her "to return to work,

with no restrictions, effective May 10, 2011."                        Since Pace had



                                          13                                   A-4644-13T2
not communicated with Fortis, she was asked whether she intended

to return to work and, if so, what accommodations she required

to perform her job responsibilities.                 Pace was requested to

respond "as soon as possible — and in any event no later than

this Friday, May 13[, 2011]," otherwise Fortis would "proceed to

seek candidates for the job of Director of Education" because it

is a "critical position . . . that [the Lawrenceville campus]

cannot leave vacant indefinitely."

    Pace     believed      the   notice    was    deliberately      sent    to   her

former    address.         She   eventually       received    the    letter      and

responded, but did not propose a return date, prompting a second

notice.        The      follow-up     letter       advised     Pace        "medical

documentation no longer support[ed her] leave-of-absence," but

Fortis    accepted   her    "word"   she    had   not   yet   been    cleared     to

return to work by a physician.             Reiterating its willingness to

provide a reasonable accommodation and the critical need of her

response, Fortis requested she provide "an anticipated return-

to-work date, so that we may plan accordingly."

    Ultimately Pace provided a doctor's note authorizing her to

return to work on July 11, 2011, and informed human resources

she needed to work less hours and sought "'a written list' of

the 'working conditions' that [she] w[ould] be 'subjected to,'"

because she did not want to be further harassed by Rodgers.

Pace provided no additional medical documentation supporting her



                                      14                                   A-4644-13T2
continued       leave       or    describing            restrictions         necessitating           an

accommodation.

       On   July      26,     2011,          Fortis      officially         terminated         Pace's

employment, citing it held her position open for five months

while    attempting         to        work    with      her    to       achieve       her    return;

however, Pace refused to cooperate or provide an explanation of

how her ability to work was delayed or restricted.

       Discovery materials submitted by Pace identified instances

of    general    and     specific            harassment,           as   well     as    retaliatory

conduct, by Rodgers as follows: name calling and "expressions of

hatred" by Sinatra to students and faculty and Rodgers' refusal

to    "write    her     up"      or    impose      discipline;           "Rodgers          threatened

[her] with insubordination" when Pace informed him she would

document Sinatra's inappropriate behavior; advised Pace to avoid

the "cliques" at lunch time stating "if [she] did not eat lunch

with everyone, she could not eat lunch with anyone"; locking his

office when speaking to Pace and, when addressing her in her

office or the copier room, leaned against the closed door so

others could not overhear the conversation; nicknamed her and

the    registrar       "Lucy      and        Ethel";       required       Pace        to    have    two

offices,       which     was      "a         hassle";      revealed         to    Sinatra,          her

"birthdate and age in violation of her right of privacy"; left

Sinatra     undisciplined             when     she      told       others      Pace's       leave   of

absence     resulted         because         she     was      "a    psycho";      followed          her



                                                   15                                        A-4644-13T2
everywhere and watched her on security cameras, controlling whom

she could speak with; isolated her, prevented friendships with

colleagues, precluded her from taking lunch and other breaks;

increased        her     work       hours;      and    threatened           her     with

insubordination and job loss.

                                          D.

       Rodgers'        deposition      testimony      along       with      defendants'

interrogatory       answers     were    attached      to    the    summary    judgment

motion, filed at the close of discovery.                          Defendants' denied

each    of    the   plaintiff's      allegations      and    submitted       identified

responses, giving context and content to the facts surrounding

these    issues.        Addressing      the    attendance     policy,       defendants

maintained "attendance is not a required factor in determining a

student's      Satisfactory      Academic       Progress."          Fortis'       written

policy       contains    no   reference        to   attendance,       but     discusses

minimum requirements based upon credit completion and cumulative

GPA.

       Rodgers certification, which also accompanied the summary

judgment motion, stated "[a]t the time that [p]laintiffs . . .

were employed (including while Pace and Armah were on medical

leave), there was no attendance requirement set forth by [the




                                          16                                   A-4644-13T2
Accrediting Bureau of Health Education Schools]."2                                 He denied

suggesting the new make-up policy, noting accrued make-up hours

in    the    library    never      adjusted       a    student's        actual    attendance

because       "the     make-up       hours     were         not     classes       taught      by

instructors."

       Responding       to    allegations         regarding            grade    changes      for

specific students, Rodgers acknowledged he "did change grades"

while       serving    as    the     Registrar         and       entered       "incompletes."

Rodgers       described      resultant       circumstances             after     he     noticed

several       failing       grades    issued          by    an    instructor          following

completion of her first module.                   Questioning the new instructor,

he learned she issued failing grades because student work was

not    completed.           Rodgers    directed            her    to    Fortis'       published

policy, which "allow[ed] students who have not completed work to

request an incomplete grade, after which they have [fourteen]

days to make that up, and, at the end of that [fourteen] days,

with . . . that completed work, [Fortis would] assign a new

grade or . . . revert [it] back to an 'F.'"                                     Rodgers also

discovered faculty members in the Allied Health Program were not

familiar with the policy, despite its publication, and informed

them of the policy's provisions.

2    On November 8, 2011, Fortis implemented a new attendance
adjusting policy where "[a]ny student that had attendance below
80% would drop a grade unless there were excused absences to
support the absence(s)."



                                             17                                        A-4644-13T2
       Rodgers    also    denied      "fudging"          any   financial          aid    forms,

suggesting he merely "reviewed the files to make sure that the

information      that     was      necessary       was     there."          Following         his

exercise    of    "professional        judgment,"          a   policy      he     stated      was

sanctioned       by    the      federal       Department        of        Education,        "[a]

student's financial aid application and information c[ould] be

modified based on [a] change in circumstances over what was the

base   year    determination         of   .    .    .    eligibility."            Addressing

specific      student        situations,           he     explained        their        changed

financial     circumstances         and   his      preparation        of    documents         for

internal      financial      aid    purposes        was    designed        to     record      the

students' current financial situation.                         Regarding the student

identified by Pace, Rodgers explained he had a college degree

and would have been eligible for the $9500 student loan under

any circumstance.

       In the separate summary judgment motions seeking to dismiss

each    plaintiff's       complaint,          defendants       argued        no    plaintiff

established a CEPA claim.             Importantly, defendants maintained no

plaintiff could identify any law or regulation Rodgers violated

related to their disclosures.                  Plaintiffs' opposition asserted

the evidence was sufficient to show they reasonably believed

Rodgers violated the law and they experienced harassment and

retaliation      for    objecting      to     and       refusing     to    participate         in

unlawful practices.



                                              18                                        A-4644-13T2
      Following       oral   argument,    the   Law   Division    judge     granted

defendants' motions and dismissed plaintiffs' complaint in its

entirety.       He agreed with defendants, finding no evidence of an

"objective belief" defendants violated the law or a regulation.

At    best,     plaintiffs'      challenged       compliance      with     internal

policies regarding make-up time, attendance, or changing grades

to incompletes, activities which is not covered by CEPA.

      Plaintiffs'       claims   for     constructive    discharge       were   also

rejected.       The judge found Rodgers' alleged behavior towards all

three plaintiffs did not rise to the level of egregious conduct

"so   intolerable      that    reasonable      persons   would    resign."       The

judge noted plaintiffs were not terminated or forced to resign

for objecting to alleged policy violations.               Armah and Pace were

discharged       for     their     failure       to   provide      documentation

substantiating their extended absences and inform Fortis when

they would return to work.               As for Biggs, she identified the

altered tax returns and grades as the principle basis of her

claims.       However, no evidence of any altered tax returns or

grades    "in    an    unethical    or    illegal     manner"    was     presented.

Rather,   the     record     evinced   student    financial      information     and

grades were adjusted "in accordance with . . . [Fortis'] grade

changing policy and the rules governing financial aid."

      Lastly, the judge repudiated plaintiffs' claims of fraud on

the federal government because "[t]hat argument ha[d] only been



                                          19                               A-4644-13T2
raised recently in opposition to th[e summary judgment] motion."

An order memorializing the judge's decision was entered on May

9, 2014.

      Plaintiffs    moved    for   reconsideration,         which    was   denied.

The   judge    reemphasized    plaintiffs'        CEPA   claims     were   legally

untenable      because   allegations         of    illegal     activity        were

"objectively unreasonable."        This appeal ensued.

                                       II.

                                       A.

      Appellate     review    of   a   trial      court's    summary       judgment

determination is well-settled.

                   In our de novo review of a trial
              court's grant or denial of a request for
              summary   judgment,   we   employ   the   same
              standards used by the motion judge under
              Rule 4:46-2(c). Brickman Landscaping, supra,
              [219] N.J. [at 406].     First, we determine
              whether the moving party has demonstrated
              there were no genuine disputes as to
              material facts, and then we decide whether
              the motion judge's application of the law
              was correct. Atl. Mut. Ins. Co. v. Hillside
              Bottling Co., 387 N.J. Super. 224, 230-31
              (App. Div.), certif. denied, 189 N.J. 104
              (2006).   In so doing, we view the evidence
              in the light most favorable to the non-
              moving party.    Brill v. Guardian Life Ins.
              Co. of Am., 142 N.J. 520, 523 (1995).
              Factual     disputes    that    are     merely
              "'immaterial or of an insubstantial nature'"
              do not preclude the entry of summary
              judgment.   Ibid. (quoting Judson v. Peoples
              Bank & Trust Co., 17 N.J. 67, 75      (1954)).
              Also, we accord no deference to the motion
              judge's conclusions on issues of law. Estate




                                       20                                  A-4644-13T2
              of Hanges v. Metro. Prop. & Cas. Ins. Co.,
              202 N.J. 369, 382-83 (2010).


              [Manhattan Trailer Park Homeowners Ass'n v.
              Manhattan Trailer Court & Trailer Sales,
              Inc., 438 N.J. Super. 185, 193 (App. Div.
              2014).]

       "The very object of the summary judgment procedure . . . is

to separate real issues from issues about which there is no

serious dispute."        Shelcusky v. Garjulio, 172 N.J. 185, 200-01

(2002).    A motion for summary judgment will not be precluded by

bare conclusions lacking factual support, Petersen v. Twp. of

Raritan, 418 N.J. Super. 125, 132 (App. Div. 2011), self-serving

statements, Heyert v. Taddese, 431 N.J. Super. 388, 413-14 (App.

Div.   2013),    or   disputed   facts    "of   an   insubstantial   nature."

Pressler & Verniero, Current N.J. Court Rules, comment 2.1 on R.

4:46-2 (2015).        "[W]hen the evidence is so one-sided that one

party must prevail as a matter of law, the trial court should

not hesitate to grant summary judgment."             Brill, supra, 142 N.J.

at 540 (citation and internal quotation marks omitted).

                                     B.

       CEPA was "enacted . . . to protect and encourage employees

to   report    illegal   or   unethical    workplace    activities    and   to

discourage public and private sector employers from engaging in

such conduct."        Dzwonar v. McDevitt, 177 N.J. 451, 461 (2003)

(citation and internal quotation marks omitted).




                                     21                              A-4644-13T2
The statute provides, in pertinent part:

              An   employer   shall   not    take   any
         retaliatory   action   against   an   employee
         because the employee does any of the
         following:

              a.   Discloses,    or    threatens   to
         disclose to a supervisor or to a public body
         an activity, policy or practice of the
         employer, or another employer, with whom
         there is a business relationship, that the
         employee reasonably believes:

                   (1) is in violation of a
              law, or a rule or regulation
              promulgated    pursuant  to   law,
              including any violation involving
              deception of, or misrepresentation
              to,   any   shareholder, investor,
              client,      patient,    customer,
              employee, former employee, retiree
              or pensioner of the employer or
              any governmental entity, or, in
              the case of an employee who is a
              licensed or certified health care
              professional, reasonably believes
              constitutes improper quality of
              patient care; or

                   (2) is       fraudulent     or
              criminal, including any activity,
              policy or practice of deception or
              misrepresentation     which     the
              employee reasonably believes may
              defraud any shareholder, investor,
              client,     patient,      customer,
              employee, former employee, retiree
              or pensioner of the employer or
              any governmental entity;

              . . . .

              c.   Objects   to,    or    refuses   to
         participate in any activity, policy or
         practice   which  the   employee   reasonably
         believes:



                               22                         A-4644-13T2
                  (1) is in violation of a
             law, or a rule or regulation
             promulgated    pursuant  to   law,
             including any violation involving
             deception of, or misrepresentation
             to,   any   shareholder, investor,
             client,      patient,    customer,
             employee, former employee, retiree
             or pensioner of the employer or
             any governmental entity, or, if
             the employee is a licensed or
             certified         health      care
             professional, constitutes improper
             quality of patient care;

                  (2) is       fraudulent     or
             criminal, including any activity,
             policy or practice of deception or
             misrepresentation     which     the
             employee reasonably believes may
             defraud any shareholder, investor,
             client,     patient,      customer,
             employee, former employee, retiree
             or pensioner of the employer or
             any governmental entity; or

                  (3) is incompatible with a
             clear mandate of public policy
             concerning   the  public   health,
             safety or welfare or protection of
             the environment.

         [N.J.S.A. 34:19-3.]

    To establish a prima facie case under CEPA, a plaintiff

must show:

         (1) he or she reasonably believed that his
         or her employer's conduct was violating
         either    a   law,    rule,   or   regulation
         promulgated pursuant to law, or a clear
         mandate of public policy; (2) he or she
         performed   a    "whistle-blowing"   activity
         described in N.J.S.A. 34:19-3(c); (3) an
         adverse employment action was taken against



                               23                        A-4644-13T2
           him or her; and (4) a causal connection
           exists between the whistle-blowing activity
           and the adverse employment action.

           [Dzwonar, supra, 177 N.J. at 462.]

    This standard does not require a plaintiff to "show that

his or her employer or another employee actually violated the

law or a clear mandate of public policy."         Id. at 462, 464.

Rather, "a plaintiff must set forth facts that would support an

objectively reasonable belief that a violation has occurred."

Id. at 464.

           In other words, when a defendant requests
           that the trial court determine as a matter
           of law that a plaintiff's belief was not
           objectively reasonable, the trial court must
           make a threshold determination that there is
           a substantial nexus between the complained-
           of conduct and a law or public policy
           identified by the court or the plaintiff.
           If the trial court so finds, the jury then
           must    determine  whether   the   plaintiff
           actually held such a belief and, if so,
           whether    that   belief   was   objectively
           reasonable.

           [Ibid.]

See Klein v. UMDNJ, 377 N.J. Super. 28, 40 (App. Div.) ("CEPA

requires   judicial   resolution     of   threshold   legal    issues

respecting existence of a statutory, regulatory or other clear

mandate of public policy before the trier of fact determines

whether an employee has been retaliated against for acting upon

an objectively reasonable belief of the existence of such clear

mandate by objecting to or refusing to perform acts in violation



                                24                            A-4644-13T2
of    the     mandate."      (citation            and     internal     quotation           marks

omitted)), certif. denied, 185 N.J. 39 (2005).

      Once    a    plaintiff      establishes           these     elements,      the      burden

shifts       to     the      defendant            to      "advance         a     legitimate,

nondiscriminatory          reason    for      the       adverse   conduct       against       the

employee."         Id. at 38.       "If such reasons are proffered, [the]

plaintiff must then raise a genuine issue of material fact that

the employer's proffered explanation is pretextual."                             Id. at 39.

                                             III.

      On appeal, plaintiffs argue the judge erroneously imposed a

"heightened standard of reasonableness" and improperly weighed

the   facts       contrary   to     accepted           principles    governing          summary

judgment, which directs evidence be viewed favorably to the non-

moving party.         Plaintiffs maintain the judge simply concluded

"[d]efendants'         version         of     the        facts      were       correct        and

[p]laintiffs'        version      of        the    facts     were     incorrect."              We

disagree.

      In their argument, plaintiffs suggest summary judgment is

vaulted merely because they objected to Rodgers' conduct, which

they reasonably believed was unlawful or violated public policy.

Essentially,        they     maintain         the        judge     must        accept      their

individual        assertions   of      "a     reasonable         belief"       regarding      the

nature of the conduct.                 The flaw in plaintiffs' suggestions,

however, is a law, regulation, or policy must exist at the time



                                              25                                        A-4644-13T2
of    the   objection    and      "the    objecting          employee   must     have    an

objectively reasonable belief . . . that such activity is either

illegal,      fraudulent,"        or     contrary       to     a    recognized     public

policy."      Mehlman v. Mobil Oil Corp., 153 N.J. 163, 193 (1998).

       Contrary to plaintiffs' assertions, it is not sufficient to

label conduct "unlawful," as the notion something "is illegal"

will not satisfy this element.               See Dzwonar, supra, 177 N.J. at

464    (discussing      objective        reasonable         belief    element).         The

objectively      reasonable        belief       of     illegal       conduct     must    be

grounded upon a law, regulation, or policy.                          A plaintiff does

not   ultimately     need    to    be    correct       to    prove    the   conduct     was

illegal, only show his or her belief was reasonably based upon

an existing law or regulation.

       As noted by the motion judge, the record does not identify

any    law,    regulation      or       guideline       purportedly         breached     or

violated.      Plaintiffs maintained Rodgers violated financial aid

and    accreditation        regulations,         but        never    identified      which

regulations they believed governed his conduct.                             We conclude

the judge's rejection of the overarching contention suggesting

Rodgers' conduct was illegal fully comports with the required

standards.      See Heyert, supra, 431 N.J. Super. at 414 ("[S]elf-

serving     statement[s],      standing         alone,       [are]    insufficient       to

create a genuine issue of material fact . . . .").




                                           26                                     A-4644-13T2
      Plaintiffs' supposition the trial judge improperly applied

the   standard    of     review       for        summary     judgment       is    equally

unavailing.      The implication of the judge's statement that no

proof existed, "other than the plaintiffs' words," is directed

to the contentions of illegal conduct challenged by plaintiffs

in their disclosures as violating regulations governing Fortis'

accreditation or federal financial aid law.                          The motion judge

did not assess credibility or weigh the evidence offered.                                In

fact, his analysis properly sifted through the factual record,

from which he concluded facts advanced by plaintiffs, at best,

reflected challenges to Fortis' internal practices and policies.

Other than their general assertions accreditation and financial

aid requirements were violated, plaintiffs offered no evidence

to suggest Rodgers engaged in illegal or unethical conduct.

      Moreover,   plaintiffs'         statements           Rodgers    ignored      school

protocol by delineating guidelines for adjusting attendance and

adjusting     grades,    were     belied         by   Fortis'       written      policies

showing   attendance     was    not    linked         to   grades     and   use     of   an

incomplete    grade     was   permitted          under     specific    circumstances.

Importantly, the four students identified to experience positive

grade changes, so as to affect accreditation or financial aid,

were shown by defendants to actually have been assigned lower

grades.




                                            27                                    A-4644-13T2
    As       for    Biggs'     assertions            of     fraudulent          financial   aid

documentation,       those statements were                   directly contradicted by

federal statutes and case law supporting school discretion in

modifying student financial aid information.                               See 20 U.S.C. §

1087tt; U.S. v. Brown Univ., 5 F.3d 658, 662 (3d Cir. 1993)

("[S]chools        may    increase    or     decrease            the   family     contribution

determination using their professional judgment.                                  Professional

judgment may be used only on a case-by-case basis when special

circumstances        exist.         Through          the    exercise       of     professional

judgment,      schools        may     have       differing             family     contribution

determinations for the same applicant." (citations omitted)).

Rodgers' factual assertions applying the governing regulations

were unrefuted.

    Finally, no documentary or testimonial evidence shows or

tends   to    show       application       of    the       new    objectionable       policies

described by plaintiffs.              Affected students complaints were not

produced      and        plaintiffs    could          not        recall     incidents       with

specificity.

    The       disagreement          with        internal         corporate       or   business

policies or their application, which do not otherwise violate

the law, are not whistleblower activities.3                               Klein, supra, 377


3    We do not view Pace's complaint about Sinatra's competence
as the type of CEPA-covered compliance activity by a watchdog
employee discussed in Lippman v. Ethicon, Inc., __ N.J. __
                                                    (continued)


                                                28                                    A-4644-13T2
N.J. Super. at 44 (rejecting a claimant's disagreement with his

employer over "internal procedures . . . , potentially tied to

some extent to funding issues" as "an objectively reasonable

belief that public [policy] mandates [were] being violated").

         In     Maw      v.     Advanced     Clinical
         Comm[unications], Inc., 179 N.J. 439, 444
         (2004), the [Supreme] Court explained that a
         "clear mandate of public policy" under
         N.J.S.A. 34:19-3(c)(3) conveys[:]

              a legislative preference for a
              readily    discernable    course   of
              action that is recognized to be in
              the public interest.        A "clear
              mandate" of public policy suggests
              an analog to a constitutional
              provision,     statute,    rule    or
              regulation promulgated pursuant to
              law   such   that    .  .    .  under
              [N.J.S.A.] 3(c)(3), there should
              be   a   high    degree   of   public
              certitude in respect of acceptable
              versus unacceptable conduct.

         [Massarano v. N.J. Transit, 400 N.J. Super.
         474, 489 (App. Div. 2008).]




(continued)
(2015).   In that matter, the "[p]laintiff's normal job duties
included providing his medical opinion about the safety of
defendant pharmaceutical company's products."    Id. at 10-11.
His CEPA action claimed his employer retaliated against him for
objecting to corporate practices.   Id. at 11.  The trial court
granted the defendants' motion for summary judgment on the
ground that plaintiff's performance of his regular job duties
could not constitute CEPA-protected conduct. Ibid. The Supreme
Court rejected this view, holding "CEPA's protections extend to
the performance of regular job duties by watchdog employees."
Id. at 12, 45.



                               29                        A-4644-13T2
    Lastly, the judge          discussed the supporting documentation

surrounding      each   plaintiff's      termination        or    resignation     as

unrelated   to    the   claimed    harassing    or    retaliatory         conduct.4

Armah did not provide documentation to support continued medical

leave and did not return to work; Biggs left work to safeguard

her baby when told hers was classified as a high-risk pregnancy;

and Pace's conduct was considered as a resignation when she did

not return to work despite being cleared to do so following her

medical leave.

    Following our review, we reject plaintiffs' suggestion the

judge imposed an incorrect, heightened standard of review.                       The

record   amply      supports      his     findings     of        no   identifiable

whistleblower activity and no nexus between disclosures and each

plaintiff's   separation       from     employment.     The       newly   advanced

claims of psychological injury, unsupported by expert evidence,


4    We further note, the record references Equal Employment
Opportunity Commission (EEOC) complaints filed by Armah and
Biggs asserting each was subject to harassment and a hostile
work environment. "Congress created the EEOC and established an
administrative procedure under Title VII . . . to provide the
EEOC with an opportunity to settle disputes through conference,
conciliation, and persuasion before the aggrieved party [is]
permitted to file a lawsuit."   Rodriguez v. Raymours Furniture
Co., 436 N.J. Super. 305, 325 (App. Div.) (second alteration in
original) (citation and internal quotation marks omitted),
certif. granted, ___ N.J. __ (2014).    The EEOC determined the
claims were unsubstantiated and informed plaintiffs of their
right to sue.    Although not determinative of plaintiffs' CEPA
claims, these facts lend support to the conclusion Rodgers'
conduct was not harassing.



                                        30                                 A-4644-13T2
is also rejected.        See Nieder v. Royal Indem. Ins. Co., 62 N.J.

229,   234     (1973)   (holding      "appellate   courts   will   decline    to

consider questions or issues not properly presented to the trial

court when an opportunity for . . . presentation [wa]s available

unless the questions . . . go to the jurisdiction of the trial

court or concern matters of great public interest." (citation

and internal quotation marks omitted)).

       Given    our   opinion,   we    reject   plaintiffs'   attack   on    the

denial of their motion for reconsideration.            R. 2:11-3(e)(1)(E).

       Affirmed.




                                         31                            A-4644-13T2